      Case 1:19-cv-09546-PAE-SLC Document 35 Filed 09/17/20 Page 1 of 1
                                                              The requested extension of time,
                                                              until November 16, 2020 to file the
                                                              stipulation of settlement is
                                                              GRANTED. If the stipulation is not
                               MARIA-COSTANZA BARDUCCI        filed by that date, the parties shall
                             BARDUCCI LAW FIRM provide the Court with a further
                               5 WEST 19TH STREET, 10TH FLOOR status report.
                                NEW YORK, NEW YORK 10011
                                       (212) 433-2554         The Clerk of Court is respectfully
                                                              directed to close the Motion at ECF
                                   September 16, 2020         No. 34.
Via CM/ECF
Honorable Sarah L. Cave                                       SO ORDERED              9/17/2020
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
       RE:     Michael Adams, vs. Les Pizza LLC and 339-347 East 12th Street Investor, LLC
               Case No.: 1:19-cv-09546-PAE-SLC
               Second Letter-Motion for Extension of Time to File Stipulation
Dear Judge Cave,
       I represent Plaintiff in the above-referenced matter.
        The parties’ deadline to file the stipulation of dismissal is September 15, 2020, pursuant
to the Court’s Order [DE#33].
        Pursuant to the parties’ settlement agreement, the parties need an additional sixty (60)
days to file the stipulation of settlement.
       The Defendants consent to this request.
       This is the second request for an extension to file the stipulation of dismissal.
       This extension will not affect any other deadlines or hearings in this matter.
       Thank you for your consideration.
                                                  Respectfully submitted,
                                                  s/ Maria-Costanza Barducci
                                                  Maria-Costanza Barducci, Esq. (5070487)
                                                      Attorney for Plaintiff
                                                  BARDUCCI LAW FIRM, PLLC
                                                  5 West 19th Street, 10th Floor
                                                  New York, New York 10011
                                                  Phone: (212) 433-2554
                                                  MC@BarducciLaw.com
Via CM/ECF Only
